UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6865



JOHN PATRICK MCSHEFFREY,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-97-466-3)


Submitted:   January 31, 2000          Decided:     February 15, 2000


Before WIDENER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Patrick McSheffrey, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Patrick McSheffrey seeks to appeal the magistrate judge’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).*   We have reviewed the record and the

magistrate judge’s opinion and find no reversible error.    Accord-

ingly, we deny a certificate of appealability and dismiss the ap-

peal on the reasoning of the magistrate judge.   See McSheffrey v.

Angelone, No. CA-97-466-3 (E.D. Va. June 22, 1999). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




     *
       The case was decided by a magistrate judge, upon consent of
both parties. See 28 U.S.C. § 636(c)(1) (1994).


                                2